[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case involves a dispute between a landlord and her tenants in which the plaintiff, Jean L. Veto, sues the defendants, Jennifer and Jiri Huebner, for damages to her residence incurred during the defendants' tenancy.
The case was claimed for the jury, but was assigned to arbitration pursuant to General Statutes 52-549U and Practice Book 546N because the claim for damages than $15,000. The arbitrator, Attorney J.W. Cannavino, decided that Judgment should enter in favor of the plaintiff in the net amount of $798.83, and his report was filed in this court and mailed to counsel and all parties of record on December 28, 1990.
Although the plaintiff filed a "Statement" with the court on January 22, 1991, urging rejection of the arbitrator's decision, she did not appeal within twenty days of December 28, 1990, pursuant to General Statutes 52-549Z(d) and Practice Book 546S, by filing a demand for a trial de novo, nor did she seek to invoke General Statutes 52-549aa. Hence, on January 17, 1991, the arbitrators decision became a final judgment of this court.
Judgment therefore entered for the plaintiff on that date in the amount of $798.83, plus costs as taxed by the clerk. The defendants should satisfy this judgment by paying said amount of money to plaintiff's counsel, Attorney Nancy Ramer, who will then be in a position to release any outstanding liens or escrow arrangements. So Ordered. Dated at Stamford, Connecticut this 10th day of April, 1991.
WILLIAM B. LEWIS, JUDGE